AO 2458 (Rev. 05115/2018) Judgment ma Criminal Petty Case (Modified)                                                              Page 1 of I



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                                          (For Offenses Committed On or After November 1, 1987)
                                v.

                    Jonathan Torres-Calderon                              Case Number: 3:19-mj-20358-RNB

                                                                          Jami L Ferrara
                                                                          Defendant's Attorney


REGISTRATION NO. 82620298

THE DEFENDANT:
 [:;<;] pleaded guilty to count(s) 1 of Complaint
                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                         Count Number(s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                                I


 D The defendant has been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~-




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 [:;<;] Assessment: $10 WAIVED [:;<;] Fine: WAIVED
 [:;<;] Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 [:;<;] Court recommends defendant be deported/removed with relative, Jose Rafael Orozco-Torres charged in
 case 19mj20359.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the
court and United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Thursday, January 24, 2019
                                                                        Date oflmposition of Sentence



                                                                        ~~./
                                                                        HONORABiEMAAA L. MAJOR
                                                                        UNITED STATES MAGISTRATE JUDGE

                                                                                                                3:19-mj-20358-RNB
